DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-25-2019 and 09-23-2019 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Election/Restrictions
Any claims belonged to invention I (i.e. previous claims 1-6) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07-29-2021.
Drawings
The drawings are objected to because figure 9 has more than one figure. Applicant should show how the components are interconnected by using a bracket or label them as separate figures (e.g. 9A and 9B). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 23-24 and 28 recite limitations “trapezoidal portion”, there does not adequate support in the written specification. However, figs 13A-13B seem to show the trapezoidal portion (the front portion of member 1380A or 1380C). 
Claim 37 recites limitations “an outer surface of at least one of the protrusions is at least partly exposed when the protrusion is mated with the corresponding engagement feature of the flexible frame”, there does not adequate support in the 
Applicant is required to disclose the specific language in the written specification to avoid any confusion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 21-22, 25-27, 29-30, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (2011/0122364).
Regarding claim 1, Yang discloses a goggle (figs 1-3, para 0016) comprising: 
a lens (figs 1, member 2, para 0015) having curved body (fig 1, member 25, para 0018) and one or more protrusions extending transversely from the curved body (fig 1, members 22-23); and 
a flexible frame (fig 1, members 3-5, para 0025) having one or more engagement features each configured to receive a corresponding one of the one or more protrusions of the lens (figs 1-6, para 0027 to 0027); 

Regarding claim 21, Yang discloses the one or more protrusions extend from a concave surface of the curved body of the lens (fig 1, members 2 and 22-23).  
Regarding claim 22, Yang discloses at least one of the one or more protrusions extends from a perimeter of the curved body of the lens (fig 1, members 22-23).  
Regarding claim 25, Yang discloses the one or more protrusions include a pair of protrusions extending from a bottom edge of the lens (fig 1, member 23, para 0039 and 0041).  
Regarding claim 26, Yang discloses a nose bridge of the flexible frame of the goggle is disposed between the pair of protrusions (figs 1-3, member 48).  
Regarding claim 27, Yang discloses the one or more protrusions further include a third protrusion extending from a top portion of the lens (fig 1, members 22).  
Regarding claim 29, Yang discloses at least one of the one or more engagement features of the flexible frame comprises a pocket configured to receive a corresponding one of the protrusions (fig 1, members 421 and 441, para 0028 and 0039).  
Regarding claim 30, Yang discloses the pocket is disposed in a top portion of the flexible frame (fig 1, members 421, para 0028).  
Regarding claim 37, Yang discloses an outer surface of at least one of the protrusions is at least partly exposed when the protrusion is mated with the as seen in fig 4 that the end of member 2 is exposed when it is mated to the engagement feature).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2011/0122364).

    PNG
    media_image1.png
    828
    1190
    media_image1.png
    Greyscale

Regarding claim 23, Yang teaches all of the limitations of claim 23 except each of the one or more protrusions extends transversely from a respective trapezoidal portion of the curved body of the lens.  
However, as seen in fig 1 annotated above that the portion where member 22 and 23 are extend transversely from the lens seem to be a trapezoidal portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have each of the protrusions extends transversely from a respective trapezoidal as a design choice (i.e. make the lens look nicer) since applicant does not provide any criticality why the portions must be a specific trapezoidal. Thus, the court held that the particular shape of a product is of no patentable significance. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04.I.
Regarding claim 24, Yang discloses one of the one or more protrusions is disposed on a first trapezoidal portion extending along a top edge of the curved body of the lens (fig 1, members 22).
Regarding claim 28, Yang discloses the third protrusion and each of the pair of protrusions each extend from a respective trapezoidal region of the curved body of the lens (fig 1, members 22 and 23).

Claims 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2011/0122364) as applied to claim 1 above, and further in view of Wang (7,604,346).
Regarding claim 31, Yang teaches all of the limitations of claim 31 except the flexible frame further comprises a latch configured to transition between a closed position, in which the latch secures the lens to the flexible frame, and an open position, in which the lens is removable from the flexible frame.
Wang teaches a goggle frame having a latch (figs 3 and 5, members 3 and 25) configured to transition between a closed position, in which the latch secures the lens to the flexible frame, and an open position, in which the lens is removable from the flexible frame (col 2, lines 25-58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the goggle of Yang by adding a latch to attached and unattached the lens to the frame, as taught by Wang, in order to allow a user grasp the free end of the lens assembly to push and pull the lens assembly away from the retention feature to detach the lens assembly from the goggle frame without actuating the retention feature.
Regarding claim 32, the modified goggle Yang-Wang teaches all of the limitations of claim 31 and Wang further teaches the latch is a first latch, and the flexible frame further includes a second latch, the first and second latches being disposed on opposing lateral ends of the flexible frame (figs 1-3 and 5, members 3 and 25 on both side, col 2, lines 25-58).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the goggle of Yang by adding two latch to attached and unattached the lens to the frame, as taught by Wang, in order to allow a user grasp the free end of the lens assembly to push and pull the lens assembly away 
Regarding claim 33, the modified goggle Yang-Wang teaches all of the limitations of claim 32 and Wang further teaches the first and second latches are configured to cover respective portions of the lens when in the closed position (as seen in fig 5 that parts of the lens are cover by member 3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that the portion of the lens, where the latches happened, is covered by the latches to make a look smoothly. Thus, applicant does not provide any criticality why the portions must be covered; therefore the limitation is considered as a design choice which may make the goggle looks nicer. In addition, the court held that the particular shape of a product is of no patentable significance. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04.I.
Regarding claim 34, the modified goggle Yang-Wang teaches all of the limitations of claim 33 and Wang further teaches the lens further includes a pair of second protrusions extending from respective lateral end portions of the curved body of the lens, each of the second protrusions being engageable by a respective one of the first and second latches (fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the goggle of Yang by adding a pair of protrusion extending from lateral end portions of the lens being engageable to the latch, as taught by Wang, in order to in order to allow a user grasp the free end of the lens 
Regarding claim 35, the modified goggle Yang-Wang teaches all of the limitations of claim 34 and Wang further teaches the first protrusions extend rearward from the curved body of the lens (fig 2, member 11) and the pair of second protrusions extend forward from the curved body of the lens (Wang, fig 5, member 13 (i.e. member 13 extend (get bigger) from the back to the front)).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the goggle of Yang by having the first and second protrusions extend in opposite direction, as taught by Wang, in order to help insert the lens easier. Thus, applicant does not provide any criticality why the protrusion must be in the opposite direction; therefore the limitation is considered as a design choice which may make the goggle looks nicer (i.e. the outward protrusion is cover when inserted). In addition, the court held that the particular shape of a product is of no patentable significance. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04.I.
Regarding claim 36, the modified goggle Yang-Wang teaches all of the limitations of claim 34 and Wang further teaches the first and second latches each cover a corresponding one of the second protrusions in the closed position (as seen in figs 1 and 5 that member 13 is covered by member 31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the goggle of Yang, by using the latch to cover a protrusion, as taught by Wang, in order to make a look smoothly. Thus, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04.I.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732